769 N.W.2d 686 (2009)
ENGEL MANAGEMENT, INC., Larry James Engel, Lisa M. Engel, and James Engel, Plaintiffs-Appellants,
v.
FORD MOTOR CREDIT COMPANY, Defendant-Appellee.
Docket No. 138530. COA No. 279868.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the February 12, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.